Title: Meeting of the Commissioners of the Sinking Fund, 18 January 1791
From: Commissioners of the Sinking Fund
To: 


Philadelphia, January 18th, 1791.
Met pursuant to notice:
John Adams, Vice President of the United States;
Thomas Jefferson, Secretary of State;
Alexander Hamilton, Secretary of the Treasury; and
Edmund Randolph, Attorney General.
The Secretary of the Treasury informed the Board, that the funds of the United States permit the application of the further sum of one hundred and fifty thousand dollars, to the purposes of the act establishing the Board. Whereupon,
Resolved, That fifty thousand dollars be forthwith expended, for the purposes aforesaid, in each of the cities of Boston, Philadelphia, and Richmond, under the direction of the collector of Boston, in Boston; of the Treasurer of the United States, in Philadelphia; and of the collector of Bermuda Hundred, in Richmond.
Ordered, That the foregoing resolution be presented by the Vice President to the President of the United States.
